Title: To James Madison from Edward Church, 23 June 1801 (Abstract)
From: Church, Edward
To: Madison, James


23 June 1801, Paris. Discusses current political situation in Europe, then takes up his main point, which is to protest his dismissal during the Adams administration from his post as American consul in Lisbon. He left Lisbon late in 1795 for Paris on personal business, leaving a qualified substitute to carry on his consular duties. His stay was extended, and he undertook to serve as a liaison between French and Portuguese at request of Carnot; he informed Monroe of his voluntary mission before he left Paris. As proof that he was not considered in service of French, subjoins extract from his instructions. Circumstances changed in France, and his liaison effort ended abruptly. Then he was warned in a letter from America written by “some friend unknown” that he was to be replaced. Thereupon he left Portugal “to avoid the mortification and disgrace of personally surrendering my place to a young Englishman of no consideration in the City.” Has never been told why he was dismissed, and he has never until this day protested, since he expected no justice “during the late administration.” Looks to the new administration to recognize and make restitution for the injustice he suffered, which left him a ruined man.
 

   
   Tr (DNA: RG 59, CD, Lisbon, vol. 1). 12 pp.; partly in French. Sent as enclosure in Church to James Monroe, 6 Sept. 1811 (ibid.).



   
   A full transcription of this document has been added to the digital edition.

